      Case 2:16-cr-00130-ER Document 782 Filed 08/19/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA         :       CRIMINAL ACTION
                                 :       NO. 16-130-01
          v.                     :
                                 :
CHARLES M. HALLINAN              :

                               O R D E R


          AND NOW, this 19th day of August, 2020, upon

consideration of the letter submitted by counsel for Petitioner

Linda Hallinan, it is hereby ORDERED that:

                 a.   Petitioner shall file her final brief on her

third-party ancillary petition regarding the $2 million

Whetstone Partners note by September 10, 2020;

                 b.   the government shall file its reply brief by

September 24, 2020; and

                 c.   Petitioner may file a sur-reply brief by

October 8, 2020, if necessary.



          AND IT IS SO ORDERED.



                                         /s/ Eduardo C. Robreno
                                         EDUARDO C. ROBRENO, J.




                                     1
